         Case 1:21-cr-00133-JDB Document 12 Filed 07/02/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :
                                            :
              v.                            :
                                            :       Case No.: 21-CR-133
THOMAS FEE,                                 :
                                            :
              Defendant.                    :


                       NOTICE OF SUBSTITUTION OF COUNSEL

       The United States of America by and through its attorney, the Acting United States

Attorney for the District of Columbia, informs the Court that the above-captioned matter is now

assigned to Assistant United States Attorney Susan T. Lehr. AUSA Susan T. Lehr will be

substituting for AUSA Nicholas George Miranda.



                                                    Respectfully submitted,

                                                    CHANNING D. PHILLIPS
                                                    Acting U.S. Attorney
                                                    D.C. Bar No. 415793


                                            By:      /s/ Susan T. Lehr
                                                    SUSAN T. LEHR
                                                    NE Bar No. 19248
                                                    Assistant United States Attorney
                                                    District of Columbia
                                                    Capitol Riot Detailee
                                                    555 4th Street, N.W.
                                                    Washington, D.C. 20001
                                                    Telephone No. 402-332-8032
                                                    Email: Susan.Lehr@usdoj.gov
         Case 1:21-cr-00133-JDB Document 12 Filed 07/02/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On this 2nd day of July, 2021, a copy of the foregoing was served upon all parties listed

on the Electronic Case Filing (ECF) System.

                                                   /s/ Susan T. Lehr
                                                   SUSAN T. LEHR
                                                   Assistant United States Attorney




                                               2
